 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    J&J SPORTS PRODUCTIONS, INC.,                             Case No. 2:18-cv-00748-JAD-PAL
 8                                            Plaintiff,                      ORDER
             v.
 9
      GOLDEN PENNY INDUSTRIES, LLC, et al.,
10
                                          Defendants.
11

12          This matter is before the court on the parties= failure to file a joint pretrial order as required
13   by LR 26-1(e)(5). Discovery closed November 26, 2018. The Discovery Plan and Scheduling
14   Order (ECF No. 10) entered August 2, 2018, required the parties to file a joint pretrial order
15   required by LR 26-1(e)(5) no later than January 25, 2019 unless dispositive motions were timely
16   filed by December 26, 2018. There are no dispositive motions pending. To date, the parties have
17   not complied. Accordingly,
18          IT IS ORDERED that
19          1.      Counsel for the parties shall file a joint pretrial order which fully complies with the
20                  requirements of LR 16-3 and LR 16-4 no later than February 19, 2019. Failure to
21                  timely comply may result in the imposition of sanctions up to and including a
22                  recommendation to the District Judge of case dispositive sanctions.
23          2.      The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections thereto shall
24                  be included in the pretrial order.
25          DATED this 5th day of February 2019.
26

27
                                                               PEGGY A. LEEN
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
